Order entered December 10, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-00938-CR
                                  No. 05-15-00939-CR

                    DEMARCUS JERMANE SAMPSON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 5
                                 Dallas County, Texas
                   Trial Court Cause Nos. F09-12092-L, F09-12093-L

                                       ORDER
      The Court DENIES as moot appellant’s December 9, 2015 motion to extend time to file

his brief. By order dated December 9, 2015, we ordered appellant’s brief filed on our own

motion.


                                                  /s/   ADA BROWN
                                                        JUSTICE